         Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

JUNIOR JUMPP,                                 :
     Plaintiff,                               :
                                              :
v.                                            :
                                              :       3:20cv1477 (KAD)
MAUREEN M. KEEGAN, et al.,                    :
    Defendants.                               :

                                  INITIAL REVIEW ORDER

       On September 29, 2020, the plaintiff, Junior Jumpp (“Jumpp”), a pretrial detainee in the

custody of the Department of Correction (“DOC”), filed this civil rights action pursuant to title

42 U.S.C. § 1983 against Connecticut state Judges Maureen M. Deegan and Tammy D. Geathers,

Prosecutor Marcia A. Pillsbury, Governor Ned Lamont, and Chief Court Administrator Partrick

Carroll. ECF No. 1. On that same date, Jumpp also filed a motion for leave to proceed in forma

pauperis. ECF No. 2.

       Jumpp’s complaint asserts that he is being subjected to excessive bail, which serves to

punish him for crimes without conviction and results in his exposure to COVID-19 while

incarcerated. ECF No. 1 at 1. He alleges that Judge Keegan has ruled on several motions and

permitted Attorney Pillsbury to remain as prosecutor in this case, although a state prosecutor is

an alleged victim of Jumpp. Id. at ¶¶ 1-2. He indicates further that that Governor Lamont and

Chief Court Administrator Carroll have ignored his letters about the danger posed to him by

exposure to COVID-19, and Judges Keegan and Geathers have denied his motions to modify his

bail bond. Id. at ¶¶ 3-5. Finally, he maintains that Attorney Pillsbury harasses him and has

subjected him to excessive bail. Id. at ¶ 6. He seeks damages and injunctive relief.




                                                  1
         Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 2 of 8



       For the following reasons, the motion to proceed in forma pauperis is DENIED and the

complaint is DISMISSED with prejudice.

IN FORMA PAUPERIS

       “To help staunch a ‘flood of nonmeritorious’ prisoner litigation, the Prison Litigation

Reform Act of 1995 (PLRA) established what has become known as the three-strikes rule.”

Lomax v. Ortiz-Marquez, 140 S.Ct. 1721, 1723 (U.S. June 8, 2020) (citing Jones v. Bock, 549

U.S. 199, 203 (2007)). The three strikes rule “generally prevents a prisoner from bringing

suit in forma pauperis (IFP)—that is, without first paying the filing fee—if he has had three or

more prior suits ‘dismissed on the grounds that [they were] frivolous, malicious, or fail[ed] to

state a claim upon which relief may be granted.’” Id. (citing 28 U.S.C. § 1915(g)).

       When enacted, the PLRA amended the statute governing proceedings filed

IFP, 28 U.S.C. § 1915, by adding the following subsection:

       (g) In no event shall a prisoner bring a civil action or appeal a
       judgment in a civil action or proceeding under this section if the
       prisoner has, on 3 or more prior occasions, while incarcerated or
       detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous,
       malicious, or fails to state a claim upon which relief may be granted,
       unless the prisoner is under imminent danger of serious physical injury.

       In the context of this statutory scheme, the imminent danger exception is designed to

provide “a safety valve for the three strikes rule.” Malik v. McGinnis, 293 F.3d 559, 563 (2d Cir.

2002) (emphasis added and internal quotations omitted) (quoting Abdul–Akbar v. McKelvie,

239 F.3d 307, 315 (3d Cir. 2001)). “Its unmistakable purpose is to permit an indigent three-

strikes prisoner to proceed IFP in order to obtain a judicial remedy for an imminent danger.”

Pettus v. Morganthau, 554 F.3d 293, 297 (2d Cir. 2009).


                                                 2
         Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 3 of 8



       Jumpp has had more than three cases dismissed as frivolous. See, e.g., Jumpp v.

Marinelli, 3:13cv615 (AWT) (dismissed June 28, 2013); Jumpp v. Reyes, 3:13cv637 (AWT)

(dismissed May 13, 2013); Jumpp v. DOC, 3:13cv505 (AWT) (dismissed May 13, 2013).

Because the so-called three strikes provision applies here, Jumpp may not bring this action

without paying the filing fee absent allegations of “imminent danger of serious physical injury.”

See Pettus, 554 F.3d at 297 (“indigent three-strikes prisoner [may] proceed IFP in order to

obtain a judicial remedy for an imminent danger”). In this regard, Jumpp must meet two

requirements: (1) the imminent danger of serious physical injury he alleges is fairly traceable to

the unlawful conduct alleged in the complaint, and (2) a favorable judicial outcome would

redress the injury. See id. at 296-97. In addition, the danger of imminent harm must be present

at the time the complaint is filed. See id. at 296. As the Second Circuit explained:

       Section 1915(g)'s exception “can serve its role as an escape hatch for genuine
       emergencies only if understood reasonably.” Lewis v. Sullivan, 279 F.3d 526, 531
       (7th Cir.2002). Absent some nexus between a complaint's claims and its
       allegation that a plaintiff is under imminent danger of serious physical harm, the
       injury-in-fact that Congress so carefully excepted from the general requirement
       that a three-strikes litigant pay his filing fees could go unaddressed by the
       litigation—a result clearly contrary to the raison d'être of the exception itself.
       When, in contrast, a complaint seeks to redress an imminent danger that is fairly
       traceable to allegedly unlawful conduct complained of in the pleading, the three strikes
       litigant has shown that he fits squarely within § 1915(g)'s “escape hatch”
       and that payment of a filing fee should be excused.
Id.

       Jumpp’s alleges that incarceration exposes him to COVID-19, which in turn poses a

danger to him because of his health conditions. However, his allegations fail to raise an inference

that he is in imminent danger of contracting COVID-19 or that he is particularly vulnerable to

the virus and its effects. Accordingly, the motion to proceed in forma pauperis is DENIED.




                                                 3
          Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 4 of 8



        Because the Court concludes that Jumpp’s claims are frivolous, the Court will dismiss the

complaint rather than require Jumpp to pay the filing fee.

STANDARD OF REVIEW

        Pursuant to 28 U.S.C. § 1915A(b), the court must review prisoner civil complaints

against governmental actors and “dismiss ... any portion of [a] complaint [that] is frivolous,

malicious, or fails to state a claim upon which relief may be granted,” or that “seeks monetary

relief from a defendant who is immune from such relief.” Id. Rule 8 of the Federal Rules of Civil

Procedure requires that a complaint contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        Although detailed allegations are not required, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face. A claim has

facial plausibility when a plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted). A complaint that

includes only “‘labels and conclusions,’ ‘a formulaic recitation of the elements of a cause of

action’ or ‘naked assertion[s]’ devoid of ‘further factual enhancement,’” does not meet the facial

plausibility standard. Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557 (2007)).

Although courts still have an obligation to interpret “a pro se complaint liberally,” the complaint

must include sufficient factual allegations to meet the standard of facial plausibility. See Harris

v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

ABSOLUTE IMMUNITY

         “[O]fficials acting in a judicial capacity are entitled to absolute immunity against § 1983

actions, and this immunity acts as a complete shield to claims for money damages.” Sanchez v.
                                                    4
          Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 5 of 8



Doyle, 254 F. Supp. 2d 266, 271 (D. Conn. 2003). “The law affords judges absolute immunity

from personal liability for acts ‘committed within their judicial jurisdiction,’ however erroneous

the act and regardless of motivation.” Tapp v. Champagne, 164 F. App'x 106, 107-08 (2d Cir.

2006) (quoting Pierson v. Ray, 386 U.S. 547, 554, 87 S. Ct. 1213, 18 L. Ed. 2d 288 (1967)). The

same absolute immunity protects prosecutors from suit “for their conduct in initiating a

prosecution and in presenting the State's case ... insofar as that conduct is intimately associated

with the judicial phase of the process.” Burns v. Reed, 500 U.S. 478, 485 (1991) (internal

quotation marks and citation omitted). Both judicial and prosecutorial immunity “act as a

complete shield to claims for money damages.” Montero v. Travis, 171 F.3d 757, 760 (2d Cir.

1999) (citations omitted). This immunity applies even against allegations of bad faith or

malice. Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009).

       Thus, Judge Keegan and Judge Geathers are absolutely immune from § 1983 liability in

connection with setting bail for Jumpp or with respect to judicial decisions made in connection

with his criminal prosecution. Similarly, Attorney Pillsbury is absolutely immune for steps taken

in the prosecution of Jumpp. See Root v. Liston, 444 F.3d 127, 132–35 (2d Cir. 2006)

(absolute judicial immunity barred plaintiff’s challenge to a prosecutor’s directive to increase

arrestee’s bond); Sanchez, 254 F. Supp. 2d 266, 271 (D. Conn. 2003) (“setting bail is judicial

act.”); see also Basile v. Connolly, 538 F. App'x 5, 7 (2d Cir. 2013) (summary order) (affirming

that “[t]he entry of a protective order by a judge in a court of general jurisdiction is plainly a

‘judicial’ action shielded by absolute immunity”); El Ex-Relatione Dawes v. Whitehead, No.

3:18-CV-02033 (CSH), 2019 WL 5394578, at *9 (D. Conn. Oct. 22, 2019) (noting that

[“presiding over a trial, rendering a verdict, and sentencing a defendant fall squarely within a

judge's judicial function within his [or her] jurisdiction”) (citing Hili v. Sciarrotta, 140 F.3d 210,
                                                   5
            Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 6 of 8



213 (2d Cir. 1998)). Governor Lamont and Chief Court Administrator Carroll are also entitled to

absolute immunity from Jumpp’s derivative supervisory claims against them. See Ying Jing Gan

v. City of New York, 996 F.2d 522, 536-37 (2d Cir. 1993) (supervisory official is entitled to same

immunity defenses as defendant involved with underlying claim); see also Jamison v. Fischer,

617 F. App'x 25, 28 (2d Cir. 2015) (summary order) (concluding that derivative claim against

supervisor was barred by qualified immunity for the same reasons applicable to underlying

claim).

          Accordingly, Jumpp’s claims for damages against all defendants are dismissed with

prejudice. See Giles v. Fitzgerald, No. 520CV0980MADML, 2020 WL 6287459, at *9

(N.D.N.Y. Oct. 27, 2020); dismissing claims based on absolute immunity with prejudice); Staton

v. Holzbach, 20-CV-0631, 2020 WL 6119382, at *3 (D. Conn. Oct. 16, 2020) (dismissing

with prejudice claims against the defendant prosecutor based on the doctrine of prosecutorial

immunity).

ROOKER-FELDMAN DOCTRINE

          Jumpp seeks injunctive relief, specifically an order that he be released from custody or

that “a reasonable bail amount” be set. However, these requests seek to undo the determinations

of the state court and are barred under the Rooker-Feldman doctrine. Rooker v. Fidelity Trust

Co., 263 U.S. 413, 415-16 (1923), District of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482-86 (1983). The Rooker-Feldman doctrine recognizes that, except for the Supreme

Court, federal courts are not authorized to exercise appellate jurisdiction over state-court

judgments. McKithen v. Brown, 481 F.3d 89, 96 (2d Cir. 2007). Under this doctrine, federal

district courts are barred from deciding cases “brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings
                                                   6
           Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 7 of 8



commenced and inviting district court review and rejection of those judgments[.]” Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Thus, Rooker-Feldman applies

where the federal-court plaintiff: (1) lost in state court, (2) complains of injuries caused by the

state-court judgment, (3) invites the district court to review and reject the state court judgment,

and (4) commenced the district court proceedings after the state-court judgment was

rendered. Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

The Rooker-Feldman doctrine therefore precludes this Court from reviewing the adverse state-

court judgments that Jumpp asserts in his federal complaint.1 The Complaint must be dismissed

on this basis.

YOUNGER ABSTENTION

        In addition, in Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971), the

Supreme Court identified “one class of cases in which federal-court abstention is required: When

there is a parallel, pending state criminal proceeding, federal courts must refrain from enjoining

the state prosecution.” Sprint Commc'ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013). The

Supreme court “has extended Younger abstention to particular state civil proceedings that are

akin to criminal prosecutions, see Huffman v. Pursue, Ltd., 420 U.S. 592, 95 S.Ct. 1200, 43

L.Ed.2d 482 (1975), or that implicate a State's interest in enforcing the orders and judgments of

its courts, see Pennzoil Co. v. Texaco Inc., 481 U.S. 1, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987).” Id.

Jumpp’s request of the federal court to “set a reasonable bail” or order his release from custody

in his pending criminal cases, falls squarely within the Younger doctrine and affords an




1 To the extent Jumpp seeks monetary damages from the defendants, who are state officials, in their official
capacities, his claims are barred by the Eleventh Amendment and must be dismissed. See e.g., Kentucky v. Graham,
473 U.S. 159, 169 (1985).
                                                       7
         Case 3:20-cv-01477-KAD Document 10 Filed 10/30/20 Page 8 of 8



additional basis upon which the complaint should be dismissed with prejudice.

CONCLUSION

       For the foregoing reasons, the motion to proceed in forma pauperis [ECF No. 2] is

DENIED and the complaint is DISMISSED in its entirety with prejudice. See 28 U.S.C.

§1915A(b). The clerk is instructed to close this case.


       SO ORDERED this 30th day of October 2020, at Bridgeport, Connecticut.


                                              _/s/_____________________
                                              Kari A. Dooley
                                              United States District Judge




                                                 8
